DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1-3, 5, 9-13, 15, and 19-20 are objected to because of the following informalities:
In claims 1 and 11, line 2, the term “CATV” must be defined as to what it stands for.
In claims 2 and 12, the term “R-PHY” must be defined as to what it stands for.
In claims 3 and 13, the term “LTE FDD” must be defined as to what it stands for.
In claims 5 and 15, the term “ppb” must be defined as to what it stands for.
In claims 9 and 19, the term “ppb/s” must be defined as to what it stands for.
In claims 10 and 20, the term “is an increase” should read “increases”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 10 ppb" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term "about 10 ppb" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To be more specific, neither the claim language nor applicant’s specification defines a specific integer range for the term “about 10 ppb”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2015/0295669 A1), hereinafter referred to as Chapman, in view of Dwivedi et al. (US 2021/0058181 A1), hereinafter referred to as Dwivedi.

	Regarding claim 1, Chapman teaches a remote physical device (RPD) synchronized with a first clock in a distributed CATV architecture according to a first timing protocol (Chapman - Fig. 1; Paragraph [0022], note communication system 10 for managing time offset and frequency drift, network 11 facilitates communication between a converged cable access platform (CCAP) core 12 and an R-PHY node 14 (remote physical device); Paragraph [0025], note DOCSIS Timing Interface (DTI) standards (for synchronization, see Paragraph [0021]) provide for a master clock and one or more slave clocks in network 11) and used to communicate synchronization messages with a second clock according to a second timing protocol (Chapman - Paragraph [0031], note the core clock is adjusted based on R-PHY clock; Paragraph [0033], note Precision Time Protocol (PTP) provides time synchronization between two nodes using various clocks; Paragraph [0041], note each R-PHY node distributes its frequency and phase information through time synchronization messages (e.g., PTP messages)).

	In an analogous art, Dwivedi teaches wherein the second clock is in a cellular network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE; Paragraph [0043], note the devices have a hardware-based clock),
	the RPD configured to correct a phase offset with the first clock over a time period comprising repeated contiguous sequences of a first interval followed by a second interval (Dwivedi - Fig. 3; Fig. 4A; Paragraphs [0044]-[0047], note synchronizing a first clock in the first device with a second clock in a second device, exchange PTP messages; Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset in order to synchronize the first clock with the second clock).
	where in the first interval the RPD communicates synchronization messages with the second clock in conformance with the second timing protocol and in the second interval the RPD does not communicate synchronization messages with the second clock in conformance with the second timing protocol (Dwivedi - Fig. 4A; Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset (second interval)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman in order to use clock phase offset to improve the precision of synchronization (Dwivedi - Paragraph [0100]).

	Regarding claim 2, the combination of Chapman and Dwivedi, specifically Chapman teaches where the distributed access architecture is an R-PHY architecture (Chapman - Paragraph [0002], note Data Over Cable Service Interface Specification (DOCSIS) Remote Physical layer (R-PHY) network environments).
	
	Regarding claim 3, Chapman does not teach where the cellular network is an LTE FDD network.
	In an analogous art, Dwivedi teaches where the cellular network is an LTE FDD network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE Frequency Division Duplex (FDD)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.

Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Dwivedi as applied to claims 1 and 11 above, and further in view of Zhang et al. (US 6,104,915), hereinafter referred to as Zhang.

	Regarding claim 4, the combination of Chapman and Dwivedi does not teach where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time.
	In an analogous art, Zhang teaches where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time (Zhang - Col. 10 lines 34-51, note the OCVCXO (oven-controlled voltage-controlled crystal oscillator; i.e., clock, see Col. 2 lines 3-9) module frequency can be adjusted in steps around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi in order to improve local synchronization, improving signal stability and traffic link quality (Zhang - Col. 1 lines 19-51).

	Regarding claim 5, the combination of Chapman and Dwivedi does not teach where the frequency adjustment is about 10 ppb.
	In an analogous art, Zhang teaches where the frequency adjustment is about 10 ppb (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 6, the combination of Chapman and Dwivedi does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 7, the combination of Chapman, Dwivedi, and Zhang, specifically Dwivedi teaches where the first interval is longer than the second interval (Dwivedi - Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); multiple messages are exchanged, which can increase the time before the clock phase offset is estimated).

	Regarding claim 8, the combination of Chapman and Dwivedi does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 9, the combination of Chapman and Dwivedi does not teach where the frequency adjustment is 10 ppb/s.
	In an analogous art, Zhang teaches where the frequency adjustment is 10 ppb/s (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 10, the combination of Chapman and Dwivedi does not teach where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time.
	In an analogous art, Zhang teaches where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time (Zhang - Col. 12 lines 45-48, note pre-FLL initialization, rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mustiere et al. (US 9,444,566 B1) discloses synchronizing multiple clocks and adjusting a phase offset between master and slave clocks.
	Sedarat et al. (US 8,320,411 B1) discloses a training sequence to synchronize slave clocks to a master clock by adjusting frequency offset and phase offset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461